Citation Nr: 1826951	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include a depressive disorder. 

2.  Entitlement to service connection for and acquired psychiatric disorder, to include a depressive disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for macular degeneration with right optic atrophy. 

4.  Entitlement to service connection for macular degeneration with right optic atrophy, to include as secondary to multiple sclerosis.

5.  Entitlement to service connection for multiple sclerosis. 



REPRESENTATION

Appellant represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The June 2013 rating decision the RO declined to reopen the Veteran's claim for entitlement to service connection for macular degeneration with right optic atrophy.  The October 2014 rating decision denied the Veteran's claim for entitlement to service connection for multiple sclerosis and declined to reopen the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disorder. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's initial claim for service connection for anxiety, is deemed to include any acquired psychiatric disorder, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include major depression.

The issues of entitlement to service connection for multiple sclerosis and macular degeneration with right optic atrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, claimed as anxiety, was denied by the RO in an unappealed June 1972 rating decision. 

2.  Evidence received since the June 1972 RO decision denying service connection for an acquired psychiatric disorder, claimed as anxiety, relates to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

3.  The Veteran's acquired psychiatric disorder diagnosed as unspecified depressive disorder is causally and etiologically related to his military service.

4.  Service connection for macular degeneration with right optic atrophy was denied by the RO in an unappealed January 1975 rating decision. 

5.  Evidence received since the January 1975 RO decision denying service connection for macular degeneration with right optic atrophy relates to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision denying entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, claimed as anxiety.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include a depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017).

4.  The January 1975 rating decision denying entitlement to service connection for macular degeneration with right optic atrophy, is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 20.1103, 20.204 (2017).

5.  New and material evidence has been received to reopen the claim for service connection for macular degeneration with right optic atrophy.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the notice requirements have been satisfied by letters April 2011, April 2014 and August 2014. 

For the purposes of determining the receipt of new and material evidence, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  Additional records are part of the remand request below pertaining to the underlying claims.

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R.
 § 3.159 (2017).  

Claims to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 1972, the RO denied the Veteran's claim of service connection for anxiety.  Similarly, in January 1975, the RO denied the Veteran's claim for service connection for macular degeneration with right optic atrophy.  The Veteran was informed of the June 1972 decision by a letter dated in June 1972.  As new and material evidence was not received within the one-year period following notification of the decision, and the Veteran did not initiate an appeal of the decision by filing a notice of disagreement, the decision became final.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 20.1100 (a), 20.1104.  

The Board acknowledges that the record does not contain a copy of the notification letter sent to the Veteran notifying him of the January 1975 rating decision.  Nonetheless, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (applying the presumption of regularity to VA).  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.

Applying the presumption of regularity to the present case, there is no clear evidence indicating that the RO did not mail a notice letter of the January 1975 rating decision.  The Veteran has not asserted that he did not receive notification of the January 1975 rating decision.  To the contrary, in an October 1976 statement the Veteran acknowledged VA's findings relating to an increased disability rating decision which was also decided in the January 1975 rating decision.  Accordingly, in light of the Veteran's October 1976 statement and applying the presumption of regularity, the Board finds that the Veteran was properly notified of the January 1975 rating decision.  As such, the January 1975 rating decision is final.  38 U.S.C. § 7105 (c) (2012), 38 C.F.R. §§ 20.302, 20.1103 (2017).

By a March 2011 Statement in Support of Claim, the Veteran requested that his claim for service connection for macular degeneration with right optic atrophy be reopened.  In June 2013 the RO denied the Veteran's claim to reopen his claim for service connection for macular degeneration with right optic atrophy.  The Veteran filed a timely Notice of Disagreement in May 2014 to appeal the RO's decision regarding his macular degeneration with right optic atrophy claim.  

By a September 2013 correspondence, the Veteran submitted a claim for service connection for multiple sclerosis and depression.  As noted above, the Veteran's previously denied claim for service connection for anxiety has been recharacterized as an acquired psychiatric disorder and therefore has been treated as a claim to reopen.  In October 2014 the RO denied the Veteran's claims for service connection for multiple sclerosis and to reopen his claim for service connection for an acquired psychiatric disorder, claimed as depression.  The Veteran filed a timely Notice of Disagreement in March 2015 to appeal the RO's decision regarding his multiple sclerosis and acquired psychiatric disorder.  

The question before the Board is whether new and material evidence has been presented to warrant reopening the claims for an acquired psychiatric disorder and macular degeneration with right optic atrophy claim.  The evidence received since the June 1972 and January 1975 rating decisions includes VA treatment records, private treatment records and statements by the Veteran.  

Acquired Psychiatric Disorder

In the June 1972 rating decision, the Veteran's claim for anxiety was denied by the RO on the basis that there was no evidence to support a finding that the Veteran's anxiety neurosis began in service.  

The Veteran was diagnosed with major depression recurrent in August 2011 following a positive screening and mental health diagnostic interview.  The development of a new and separate condition provides a different factual basis upon which a claim can be considered.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, the claim for an acquired psychiatric disorder, to include a depressive disorder must be reopened.

Macular Degeneration with Right Optic Atrophy

The Veteran's claim for service connection for macular degeneration with right optic atrophy was denied in a January 1975 rating decision.  The RO denied the claim because a November 1974 VA examiner determined that the Veteran's optic atrophy and macular degeneration were not related to his service connected psoriasis.  

Since the January 1975 rating decision the Veteran has been diagnosed with multiple sclerosis.  In June 2013 the Veteran underwent a VA eye examination and the VA examiner opined that the Veteran carries the diagnosis of multiple sclerosis and optic atrophy is associated with this condition.  

The evidence received since the January 1975 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  A VA examination dated June 2013 associated the Veteran's optic atrophy with multiple sclerosis, for which he is seeing service connection.  

This new evidence addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening this.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Veteran's petition to reopen his claim for service connection for macular degeneration with right optic atrophy, but to that extent only, is granted.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his acquired psychiatric disorder is related to his active duty service.  He was previously denied service connection for anxiety in a June 1972 rating decision, because it was determined that there was insufficient evidence to link his diagnosis of anxiety neurosis to service.  

As noted above, the Veteran was diagnosed with major depression recurrent in August 2011.  In May 2015 the Veteran underwent a VA examination was and diagnosed with unspecified depressive disorder.  Upon a review of the Veteran's claims file and an in-person examination the licensed psychologist determined that the Veteran's unspecified depressive disorder more likely than not began in service, continued uninterrupted to the present and is aggravated by his service connected psoriasis.  

In light of the above opinion and resolving reasonable doubt in the Veteran's favor, the weight of the evidence reflects that his current major depression is related to service.  Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

The application to reopen the claim for service connection for macular degeneration with right optic atrophy, is granted.

Entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder is granted.

The application to reopen the claim for service connection for macular degeneration with right optic atrophy, is granted.  


REMAND

Multiple Sclerosis

The Veteran is seeking service connection for multiple sclerosis.  During the Veteran's April 1971 separation examination, it was noted that the Veteran was suffering from defective visual acuity.  

As noted above, the June 2013 VA examiner stated that optic atrophy is associated with multiple sclerosis.  Since the Veteran has a current diagnosis of multiple sclerosis and a symptom associated with his current diagnosis noted during service, the Veteran should be afforded a VA examination to determine the etiology of his multiple sclerosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

Macular Degeneration with Right Optic Atrophy

As noted above, the Veteran STRs indicate that he was suffering from defective visual acuity upon separation from active duty.  In June 2013 it was stated by a VA examiner that optic atrophy may be associated with the Veteran's diagnosed multiple sclerosis.  

Furthermore, the Veteran submitted a May 2015 private medical opinion, which stated that the Veteran's multiple sclerosis would make his macular degeneration worse, because it would adversely affect the nerves.  

No examiner has addressed whether the Veteran's multiple sclerosis aggravated his macular degeneration with right optic atrophy, which is essential to determining a secondary service connection claim.  See 38 C.F.R. § 3.310 (b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current multiple sclerosis condition.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  An explanation or rationale for all opinions expressed must be provided.

The VA examiner must answer the following question: 

Is it at least as likely as not (i.e., 50 percent or more probability) that the initial manifestations of multiple sclerosis began within 7 years of his May 10, 1971 discharge from active duty service?  

The examiner is asked to specifically address the significance the Veteran's noted defective visual acuity in his April 1971 separation examination.  

2.  Following the multiple sclerosis examination, the Veteran should be scheduled for a VA examination.  Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  First, the examiner is asked to identify all eye disabilities present during the pendency of this appeal, to include macular degeneration with right optic atrophy. 

(b)  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed disability initially manifested during service or is otherwise etiologically related to active service.

(c)  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed eye disability was caused by or aggravated by the Veteran's multiple sclerosis. 

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


